Offense, unlawfully passing as true a forged instrument in writing; penalty, two years in the penitentiary.
The State's Attorney before this Court has filed a motion to dismiss the appeal because the caption of the transcript fails to show the date of adjournment of the trial term of court at which conviction was had. This has been held indispensably necessary in many cases. Mandosa v. State, 88 Tex. Crim. 84; Lowery v. State, 92 Tex.Crim. Rep.; Davis v. State,88 Tex. Crim. 183. The motion to dismiss the appeal must be granted under these authorities.
State's motion granted and appeal dismissed.
Appeal dismissed. *Page 379 
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
             OPINION ON MOTION TO REINSTATE APPEAL.